PER CURIAM.
Writ granted for the sole purpose of transferring the application to the court of appeal for briefing, argument and full opinion under its supervisory jurisdiction. La. Const. art. V, § 5 (A); La. Const. art. V, § 10 (A).
WEIMER, J., would grant and docket.
JOHNSON, Chief Justice, would deny.
GUIDRY, J., adds additional concurring reasons.
Review on remand should ensure strict compliance with this Court's earlier order in this case. Aaron v. Exxon Mobil Corp. , 16-1072 (La. 9/16/16), 201 So.3d 241.
Hughes, J., would deny.